Citation Nr: 0909905	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected residuals of a coccygectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active duty service from October 1978 to 
September 1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the RO, 
which assigned an increased rating of 40 percent for the 
service-connected coccyx disability.  

The Board issued a decision in December 2004, denying the 
Veteran's claim for a higher evaluation.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In March 2008, the Court issued an order vacating the Board's 
decision and remanding the case for compliance with 
directives specified in the order.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

In this case, the Court found that the Board erred in 
concluding that VA had satisfied its duty to assist the 
Veteran with the development of her claim.  

The Court also found that the Board failed to provide 
adequate reasons and bases for its conclusion that no 
additional compensation was warranted for symptoms of 
weakness, pain and fatigability.  

Based on the foregoing, and consistent with the Court's 
August 2008 Order, the Board finds that this matter should be 
remanded.  

Here, the Board notes that, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with her claim for 
increased rating.  

The Board also notes that there have been significant changes 
in the pertinent rating criteria governing the Veteran's back 
disability since the Veteran filed her claim for increase.  
Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the Veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this case, the Board finds that the 
Veteran should be specifically notified of the regulatory 
changes affecting the criteria for evaluating diseases and 
injuries of the spine that took place in September 2002 and 
September 2003.  

In addition, consistent with the Court's March 2008 Order, 
the Board also finds that upon remand, the Veteran should be 
afforded a VA examination in order to determine the current 
severity of her service-connected disability.  On remand, the 
RO should also consider whether the criteria for invoking the 
procedures for assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.  

Finally, the Board notes that the Veteran's claims file 
indicates that the Veteran has been awarded disability 
benefits from the Social Security Administration (SSA).  The 
Veteran's claims file, however, does not contain records 
related to such benefits.  

The RO should therefore contact the SSA and take all 
necessary attempts to obtain all records related to this 
award.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) 
(when attempting to obtain records in the custody of a 
Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim for increase rating, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
(ii) notice of the requirements for a 
higher evaluation under the Diagnostic 
Codes, including the regulatory changes 
affecting the criteria for evaluating 
diseases and injuries of the spine that 
took place in September 2002 and 
September 2003, as well as the Diagnostic 
Codes in effect prior to these dates, 
that pertain to the Veteran's claimed 
back disability, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the conditions for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the Veteran should be 
informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination (or 
examinations) in order to determine the 
current severity of the service-connected 
coccyx disability.  The claims folder 
must be made available to the examiner(s) 
for review in conjunction with the 
examination(s), and the examiner(s) 
should acknowledge such review in the 
examination report.  

(a) The examiner(s) should identify 
and express an opinion as to the 
severity of any orthopedic 
manifestations (including decreased 
range of motion and the presence or 
absence of muscle spasm, guarding or 
localized tenderness, and their effect 
upon gait and spinal contour) of the 
Veteran's back.  The examiner(s) 
should conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner(s) should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back.  To the extent 
possible, the examiner(s) should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner(s) should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner(s) should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner(s) should so state.  

(c) If possible, the examiner(s) 
should state whether the back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

(d) With respect to any neurological 
impairment, the examiner(s) should 
also identify all neurological 
symptoms of intervertebral disc 
syndrome, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected disability should be 
identified and described.  And any 
functional impairment of the 
extremities due to the disc disease 
should be identified.  

The examiner(s) must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  If the examiner(s) is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  

4.  Following the procedure set forth 
at 38 C.F.R. § 3.321(b)(1), the RO 
should adjudicate the matter of whether 
the Veteran's claim for an increased 
rating warrants referral to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


